Exhibit 10.55

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement, dated as of December 21, 2005 (this
“Amendment”), is executed and delivered by BEARINGPOINT, INC., a Delaware
corporation (“BearingPoint”), BEARINGPOINT, LLC, a Delaware limited liability
company (“BE LLC” and, together with BearingPoint, “Borrowers” and each
individually, a “Borrower”), the Guarantors party hereto, the Lenders (as such
term is defined below) and UBS AG, Stamford Branch, as administrative agent (in
such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, Borrowers, the financial institutions party thereto as lenders (the
“Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement, dated as of July 19, 2005 (as such agreement may be amended, modified
or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers, Administrative Agent and Lenders are each desirous of
entering into an amendment to the Credit Agreement as and to the extent set
forth in this Amendment and subject to the terms and conditions set forth
herein; and

 

WHEREAS, this document shall constitute a Loan Document and these Recitals shall
be construed as part of this Amendment;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Credit Agreement.

 

2. Amendments.

 

2.1. Cash Collateral Covenant. The following is inserted as a new Section 2.19
to the Credit Agreement:

 

“SECTION 2.19 Cash Collateral Covenant.

 

(a) Until such time as each of the conditions set forth in Section 2.19(b) shall
have been satisfied, Borrowers shall deposit and, as of each day, maintain in
the LC Collateral Account (or such other account as the Administrative shall
designate) an amount in cash equal to 105% of the Revolving Exposure as of such
date plus any accrued and unpaid interest and Fees thereon. Such cash deposits
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations of Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the risk and
expense of



--------------------------------------------------------------------------------

Borrowers, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account.

 

(b) The requirement to deposit and maintain cash collateral under
Section 2.19(a) shall terminate, and all cash collateral then held by the
Administrative Agent under Section 2.19(a) (but not any cash collateral held
under any other Section of this Agreement) shall be released to Borrowers upon
the satisfaction of each of the following conditions precedent:

 

(i) the Satisfactory Public Filings shall have been made;

 

(ii) the Satisfactory Collateral Systems shall have been implemented;

 

(iii) the completion of a collateral field exam in scope and with results
reasonably satisfactory in form and substance to the Administrative Agent and
Collateral Agent and which permits the Administrative Agent and Collateral Agent
to reconcile the most recently delivered Borrowing Base Certificate to the
Borrowers’ general ledger;

 

(iv) the delivery of monthly financial statements required under
Section 5.01(c)(iv) for at least one month;

 

(v) no Default or Event of Default shall have occurred and be continuing on the
date that such cash collateral is to be released or would occur as a result of
the release of such cash collateral; and

 

(vi) Borrowing Availability (which, for purposes of clarification, shall be
determined without giving effect to any cash collateral that is then held by the
Administrative Agent) on the date that such cash collateral is to be released
shall be at least $15.0 million.”

 

2.2. Conditions to All Credit Extensions. Section 4.02 of the Credit Agreement
is amended by inserting the following as a new paragraph (f):

 

“(f) Cash Collateral. So long as Borrowers are required to maintain cash
collateral under Section 2.19, the amount of cash collateral so then held by the
Administrative Agent shall be equal to at least the minimum amount required
under such Section after giving effect to such Credit Extension.”

 

2.3. Annual Reports. Section 5.01(a) of the Credit Agreement is amended by
deleting the words “Beginning with fiscal year 2005, within 90 days after the
end of each fiscal year (but no later than the date on which BearingPoint is
required to file a Form 10-K under the Exchange Act)” and replacing them with
the words:

 

“With respect to fiscal year 2005, not later than May 31, 2006, and beginning
with fiscal year 2006, within 90 days after the end of each fiscal year (but no
later than the date on which BearingPoint is required (or, if not subject to
Sections 13

 

2



--------------------------------------------------------------------------------

and 15(d) of the Exchange Act, would be required) to file a Form 10-K under the
Exchange Act)”

 

2.4. Quarterly Reports. Section 5.01(b) of the Credit Agreement is amended by
deleting the words “Beginning with the fiscal quarter ending March 31, 2006,
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (but no later than the date on which BearingPoint is required to
file a Form 10-Q under the Exchange Act),” and replacing them with the words:

 

“With respect to the fiscal quarter ending March 31, 2006, not later than
June 30, 2006, and beginning with the fiscal quarter ending June 30, 2006,
within 45 days after the end of each of the fiscal quarters of each fiscal year
other than the fourth fiscal quarter (but no later than the date on which
BearingPoint is required (or, if not subject to Sections 13 and 15(d) of the
Exchange Act, would be required) to file a Form 10-Q under the Exchange Act),”

 

2.5. Weekly and Monthly Reports.

 

(a) Section 5.01(c)(iii) of the Credit Agreement is amended by deleting the
words “December 2005” and replacing them with the words “February 2006”.

 

(b) Section 5.01(c)(iv) of the Credit Agreement is amended by deleting the words
“January 2006 and February 2006” and replacing them with the words “March 2006
and April 2006”.

 

2.6. Budgets. Section 5.01(h) of the Credit Agreement is amended by deleting the
words “(or in the case of fiscal year 2006, not later than January 15, 2006,”
and replacing them with the words:

 

“(or in the case of fiscal year 2006, not later than January 31, 2006)”.

 

2.7. SEC Filings and Satisfactory Collateral Systems. Section 5.01(j) of the
Credit Agreement is amended and restated in its entirety as follows:

 

“(j) SEC Filings and Satisfactory Collateral Systems.

 

(i) On or before December 31, 2005, BearingPoint shall deliver to the
Administrative Agent a draft of its Form 10-K under the Exchange Act for the
fiscal year ended December 31, 2004. On or before January 31, 2006, BearingPoint
shall file with the Securities and Exchange Commission its Form 10-K under the
Exchange Act for the fiscal year ended December 31, 2004;

 

(ii) On or before March 31, 2006, BearingPoint shall file with the Securities
and Exchange Commission its Forms 10-Q under the Exchange Act for the fiscal
quarters ended March 31, 2005, June 30, 2005 and September 30, 2005;

 

3



--------------------------------------------------------------------------------

(iii) On or before May 31, 2006, BearingPoint shall file with the Securities and
Exchange Commission its Form 10-K under the Exchange Act for the fiscal year
ended December 31, 2005;

 

(iv) On or before June 30, 2006, BearingPoint shall file with the Securities and
Exchange Commission its Form 10-Q under the Exchange Act for the fiscal quarter
ended March 31, 2006;

 

(v) On or before March 31, 2006, Borrowers shall have implemented Satisfactory
Collateral Systems;”

 

2.8. Indebtedness. Section 6.01(f)(vi) of the Credit Agreement is amended and
restated in its entirety as follows:

 

“(vi) Indebtedness incurred at any time during the year 2006 by a Foreign
Subsidiary which is owed to any Loan Party in an aggregate principal amount not
to exceed the amount equal to (x) $25.0 million, less (y) the amount of equity
Investments made by the Loan Parties in Foreign Subsidiaries pursuant to
Section 6.04(q)(iii) during such year; provided, that, with respect to each such
incurrence of Indebtedness, the Consolidated Fixed Charge Coverage Ratio for the
twelve month period ended as of the most recent month for which financial
information is required to have been delivered under Section 5.01(c)(iv) shall
be greater than 1.25 to 1.0 as to any such incurrence prior to September 1,
2006, and greater than 1.50 to 1.0 as to any such incurrence on or after
September 1, 2006 (in each case, such calculation of the Consolidated Fixed
Charge Coverage Ratio to be certified by delivery of an Officer’s Certificate to
the Administrative Agent with such accompanying detail as to such calculation as
the Administrative Agent shall reasonably request), provided, however, that, if
the then applicable minimum Consolidated Fixed Charge Coverage Ratio is not
attained or Borrowers have not delivered the financial information set forth in
Section 5.01(c)(iv) as at and for the period ended as of the most recent month
end, Foreign Subsidiaries may incur Indebtedness pursuant to this clause (vi) in
an aggregate principal amount not to exceed (x) $15.0 million less (y) the
amount of equity Investments made by the Loan Parties in Foreign Subsidiaries
pursuant to Section 6.04(q)(iii) during such year, provided, further, that
(x) any securities or other instruments evidencing any Indebtedness incurred
pursuant to this clause (vi) are pledged in accordance with Section 5.10 and
(y) no Default exists at the time any Indebtedness is incurred pursuant to this
clause (vi) or would result therefrom”.

 

2.9. Investments, Loans and Advances. Section 6.04(q)(iii) of the Credit
Agreement is amended and restated in its entirety as follows:

 

“(iii) equity Investments by Loan Parties in Foreign Subsidiaries at any time
during the year 2006 not to exceed the amount equal to (x) $25.0 million, less
(y) the amount of Indebtedness which is incurred by Foreign Subsidiaries from
the Loan Parties pursuant to Section 6.01(f)(vi) during such year; provided,
that, with respect to each such equity Investment, the Consolidated Fixed Charge
Coverage

 

4



--------------------------------------------------------------------------------

Ratio for the twelve month period ended as of the most recent month for which
financial information is required to have been delivered under
Section 5.01(c)(iv) shall be greater than 1.25 to 1.0 as to any such equity
Investment prior to September 1, 2006, and greater than 1.50 to 1.0 as to any
such equity Investment on or after September 1, 2006 (in each case, such
calculation of the Consolidated Fixed Charge Coverage Ratio to be certified by
delivery of an Officer’s Certificate to the Administrative Agent with such
accompanying detail as to such calculation as the Administrative Agent shall
reasonably request), provided, however, that, if the then applicable
Consolidated Fixed Charge Coverage Ratio is not attained or Borrowers have not
delivered the financial information set forth in Section 5.01(c)(iv) as at and
for the period ended as of the most recent month end, the Loan Parties may make
equity Investments in Foreign Subsidiaries pursuant to this clause (iii) in an
amount not to exceed (x) $15.0 million less (y) the amount of Indebtedness which
is incurred by Foreign Subsidiaries from the Loan Parties pursuant to
Section 6.01(f)(vi) during such year; provided, further, that no Default exists
at the time any equity Investment is made pursuant to this clause (iii) or would
result therefrom”.

 

2.10. Financial Covenants. Section 6.08(e) of the Credit Agreement is amended by
inserting the following sentence at the end thereof:

 

“Notwithstanding the provisions of this Section 6.08(e), for so long as
Borrowers are required to provide cash collateral in accordance with
Section 2.19 and so long as Borrowers provide at least the minimum amount of
cash collateral required under such Section, the financial covenants set forth
in Sections 6.08(b) and (c) shall not be tested.”

 

2.11. Litigation Settlements. Section 6.17 of the Credit Agreement is amended
and restated in its entirety as follows:

 

“Litigation Settlements. Settle any civil litigation brought against any of the
Loan Parties if the settlement amount to be paid by the Loan Parties would
exceed, either individually or in the aggregate with all other civil litigation
settlement payments made by the Loan Parties (a) during the 12-month period
following the Closing Date, $55.0 million and (b) during any period of 12
consecutive months thereafter, $15.0 million, in each case, net of any insurance
proceeds.”

 

3. Representations and Warranties. To induce the Administrative Agent and
Lenders to enter into this Amendment, Borrowers hereby, jointly and severally,
represent and warrant that:

 

3.1. The execution, delivery and performance by each Borrower and each other
Loan Party of this Amendment and the performance by each Borrower and each other
Loan Party of its obligations under the Credit Agreement, as amended hereby, and
under the other Loan Documents (i) are within its corporate or limited liability
company power, as the case may be; (ii) have been duly authorized by all
necessary corporate or limited liability company action, as the case may be;
(iii) are not in contravention of any provision of its certificate or articles
of incorporation, certificate of formation, by-laws, operating agreement or
other organizational

 

5



--------------------------------------------------------------------------------

documents and (iv) do not conflict with, result in the breach of, constitute a
default under, or result in the creation of any Lien under, any contract,
agreement, indenture, mortgage, deed of trust, lease or other instrument,
document or arrangement binding on or affecting any Borrower or Loan Party or
any of their respective properties.

 

3.2. This Amendment has been duly executed and delivered by each Borrower and
each other Loan Party.

 

3.3. The Credit Agreement, as amended hereby, and each other Loan Document
constitutes a legal, valid and binding obligation of each Borrower and each
other Loan Party, enforceable against it in accordance with their terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

4. Conditions Precedent to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent in a
manner acceptable to Administrative Agent:

 

4.1. Administrative Agent’s receipt of counterparts of this Amendment, duly
executed by Borrowers, each of the other Loan Parties, the Administrative Agent
and Required Lenders.

 

4.2. No Default or Event of Default shall have occurred and be continuing or
would result from the effectiveness of this Amendment.

 

4.3. Borrowers shall have deposited with the Administrative Agent the amount of
cash collateral required to be provided under Section 2.19 of the Credit
Agreement.

 

4.4. Borrowers shall have paid to the Administrative Agent a nonrefundable
amendment fee for the ratable account of those Lenders who consent to this
Amendment, evidenced by their timely delivery to the Administrative Agent of an
executed counterpart signature page hereto, in an amount equal to one-eighth of
one percent (i.e., 0.00125%) of the aggregate Commitments of such consenting
Lenders.

 

5. No Other Amendments; Reaffirmation of Credit Agreement and Loan Documents.

 

5.1. Except as expressly provided herein, this Amendment shall not be deemed a
waiver of any term or condition of any Loan Document and shall not be deemed to
prejudice any right or rights which the Administrative Agent or any Lender may
now have or may have in the future under or in connection with any Loan Document
or any of the instruments or agreements referred to therein, as the same may be
amended, restated, modified or supplemented from time to time.

 

5.2. Each Loan Party hereby reaffirms that (a) the Credit Agreement and each
other Loan Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, and
(b) the Security Documents to which such Loan Party is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations.

 

6



--------------------------------------------------------------------------------

6. Release. Each of the Loan Parties hereby waives, releases, remises and
forever discharges the Administrative Agent, the Lenders and each other
Indemnitee from any and all actions, causes of action, suits or other claims of
any kind or character, known or unknown, which any Loan Party ever had, now has
or might hereafter have against the Administrative Agent, any Lender or any
other Indemnitee which relate, directly or indirectly, to any acts or omissions
of the Administrative Agent, any Lender or any other Indemnitee on or prior to
the date hereof.

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be as effective as delivery of a manually executed counterpart signature page to
this Amendment.

 

8. Costs and Expenses. As provided in Section 11.03 of the Credit Agreement,
Borrowers shall pay the fees, costs and expenses incurred by Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment (including, without limitation, reasonable attorneys’ fees).

 

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS)
OF THE STATE OF NEW YORK.

 

10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.

 

BORROWERS:

BEARINGPOINT, INC.

By:

  /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer BEARINGPOINT, LLC By: BEARINGPOINT, INC., as managing member

By:

  /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer

GUARANTORS:

BEARINGPOINT AMERICAS, INC. BEARINGPOINT GLOBAL, INC. BEARINGPOINT GLOBAL
OPERATIONS, INC. BEARINGPOINT GUAM L.L.C. BEARINGPOINT INTERNATIONAL I, INC.
BEARINGPOINT USA, INC. METRIUS, INC. OAD ACQUISITION CORP. OAD GROUP, INC.
PEATMARWICK, INC. SOFTLINE ACQUISITION CORP.
SOFTLINE CONSULTING & INTEGRATORS, INC.

By:

  /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer

 

FIRST AMENDMENT TO BEARINGPOINT CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS: BEARINGPOINT ENTERPRISE HOLDINGS, LLC BEARINGPOINT ISRAEL, LLC
BEARINGPOINT RUSSIA, LLC BEARINGPOINT SOUTH PACIFIC, LLC BEARINGPOINT SOUTHEAST
ASIA, LLC BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC i2 MID ATLANTIC LLC
i2 NORTHWEST LLC PELOTON HOLDINGS, L.L.C. By: BEARINGPOINT, LLC, as managing
member By: BEARINGPOINT, INC., as managing member

By:

  /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer

BEARINGPOINT BG, LLC

By: BEARINGPOINT GLOBAL OPERATIONS, INC., as managing member

By:

  /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer BEARINGPOINT PUERTO RICO, LLC By: BEARINGPOINT AMERICAS, INC., as
managing member

By:

  /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer

 

FIRST AMENDMENT TO BEARINGPOINT CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent and an Issuing Bank

By:

  /s/ Joselin Fernandes

Name:

  Joselin Fernandes

Title:

 

Associate Director Banking Products

Services, US

By:

  /s/ Sailoz Sikka

Name:

  Sailoz Sikka

Title:

 

Associate Director Banking Products

Services, US

UBS LOAN FINANCE LLC, as Swingline Lender and a Revolving Lender

By:

  /s/ Joselin Fernandes

Name:

  Joselin Fernandes

Title:

 

Associate Director Banking Products

Services, US

By:

  /s/ Sailoz Sikka

Name:

  Sailoz Sikka

Title:

 

Associate Director

Banking Products

Services, US

 

FIRST AMENDMENT TO BEARINGPOINT CREDIT AGREEMENT



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Revolving Lender

By:

  /s/ David T. Montague

Name:

  David T. Montague

Title:

  Duly Authorized Signatory

 

FIRST AMENDMENT TO BEARINGPOINT CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC, as a Revolving Lender and an Issuing Bank

By:

  /s/ Patrick McCormack

Name:

  Patrick McCormack

Title:

  Assistant Vice President

 

FIRST AMENDMENT TO BEARINGPOINT CREDIT AGREEMENT



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as a Revolving Lender

By:

  /s/ Andrew C. Sepe

Name:

  Andrew C. Sepe

Title:

  Vice President

 

FIRST AMENDMENT TO BEARINGPOINT CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Lender

By:

  /s/ Eugene F. Martin

Name:

  Eugene F. Martin

Title:

  Vice President

 

FIRST AMENDMENT TO BEARINGPOINT CREDIT AGREEMENT